Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Limitation of actions, § 68*—when statement of claim does not state new cause of action. The filing of a second statement of claim in an action for personal injuries, which simply states the same actionable cause with more particularity than the first statement of claim, which was stricken from the files, does not state a new cause of action so as to bar a right of recovery because of the expiration of the one-year period for the commencement of actions in such cases.